Citation Nr: 1235252	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  07-06 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for human immunodeficiency virus (HIV).  


REPRESENTATION

Appellant represented by:	Josh Stone, Attorney


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel


INTRODUCTION

The Veteran had active service from November 1985 to July 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 decision of the St. Petersburg, Florida, Regional Office (RO).

The Board previously remanded the appeal in November 2010.

In May 2012, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA).  The requested opinion was received in August 2012.  Subsequently, the Board informed the Veteran and his representative that it had requested a specialist's opinion in conjunction with the adjudication of his appeal, provided them a copy of that opinion and indicated that they were entitled to submit additional evidence or argument provided within 60 days of the date of that letter.  In a signed statement, dated and received at the Board in August 2012, the Veteran acknowledged receipt of the medical opinion and requested the Board immediately proceed with the adjudication of his appeal.  As such, the Board will proceed with the consideration of his case.

The Board acknowledges receipt of the May 2012 correspondence from the Veteran's attorney, purporting to withdraw services as his representative.  However, the Veteran and his attorney executed a valid Appointment of Individual as Claimant's Representative (VA Form 21-22a), on November 16, 2010, reflecting the parties' agreement that the attorney act as the representative for the present appeal, which was again certified to the Board on March 15, 2012, following the November 2010 Board remand.  The attorney's May 2012 request to withdraw having been received after the appeal was certified to the Board by the agency of original jurisdiction obligates the attorney to make a motion to the Board demonstrating good cause to withdraw as the Veteran's representative at this juncture.  See 38 C.F.R. § 20.608(b) (2011).  The attorney's May 2012 statement is a bare request to withdraw and contains no statement or expression of the basis for the request and no further statements regarding the matter have been received by the Board.  Accordingly, good cause sufficient to grant the attorney's May 2012 request has not been shown, and the request to withdraw as the Veteran's representative in this appeal is denied.  Id.  Thus, the Veteran's attorney is listed on the title page of this decision as the representative of record.  


FINDINGS OF FACT

1.  HIV was not clinically evident during active service or for approximately thirteen years thereafter.  

2.  The most probative evidence indicates that diagnosed HIV, first identified in 2002, is not causally related to active service or any incident therein. 


CONCLUSION OF LAW

Service connection for HIV is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to assist and notify

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in July 2005, August 2005, September 2005, and November 2010 letters, which were provided before the adjudication and subsequent readjudication of the Veteran's claim. Moreover, the Board finds any error in the content of a particular notice, or to its timing is rendered harmless, as the Veteran had a meaningful opportunity to participate in the adjudication process and was not prejudiced by any notice deficiency.  See Goodwin v. Peake, 22Vet. App. 128 (2008).  

Additionally, all relevant facts have been properly developed, and all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service and post-service treatment records have been obtained and he has been provided an appropriate VA examination and appropriate medical opinions have been obtained.  Moreover, the Veteran has declined a Board hearing on his appeal and the Board finds that the AMC/RO has complied with the November 2010 Board remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  Further, the Veteran has not identified any additional evidence VA should seek to obtain on his behalf, nor is any such evidence reasonably indentified by the record.  Therefore, the Board concludes that all reasonable efforts were made to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.  In light of the foregoing, VA has made all reasonable efforts to assist the Veteran in substantiating his claim and legally need not undertake any further efforts to further development the appeal.

Service connection claim

The Veteran presently seeks service connection for HIV.  Specifically, as reflected in a July 2005 statement, he maintains that HIV diagnosed after separation is related to an in-service unprotected sexual encounter.  

	Applicable law and regulations

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

At the outset, the Board notes that the medical evidence confirms the Veteran diagnosis of HIV.  See VA Examination Report, Jun. 29, 2011.  Thus, the determinative question at hand is whether this diagnosis is related to active military service or any incident therein, and the Board will center the analysis to follow on this issue.  




	Background

In addition to service treatment records being negative for any HIV-related complaints, treatment or diagnosis, April 1986, July 1987, May 1988, and May 1989 service treatment records reflect the Veteran's negative HIV test results.  

After separation, the Veteran sought VA treatment on multiple occasions.  A September 2000 VA treatment record reflects his report of testing negative for HIV months earlier and the absence of any HIV diagnosis.  A September 2002 VA treatment record documents the first HIV diagnosis of record, as well as the Veteran's account of multiple post-service unprotected sexual encounters.  The aforementioned treatment records do not reflect any suggestion or opinion that the diagnosis of HIV had its onset during service or was related to service, including by the Veteran, nor do other VA treatment records dated prior to the year 2002.  

During a June 2011 VA examination, the Veteran reported an in-service unprotected sexual encounter and relevant HIV symptomatology.  The examiner extensively detailed the Veteran's service and post-service medical history, including HIV test results and treatment for HIV-related symptoms, and HIV-related risk factors, including unprotected sexual encounters and history of substance abuse.  After a contemporaneous examination, the examiner continued a diagnosis of HIV, opining that the condition likely did not have its onset in service and was not likely related to military service.  In reaching this opinion, the examiner found particularly probative the Veteran's multiple in-service treatments for sexually transmitted diseases, multiple in-service negative HIV test results, and the absence of HIV-related opportunistic infections or treatment prior to 2002.  

The Board obtained an August 2012 Veterans Health Administration (VHA) specialized medical opinion related to the appeal.  The VHA medical specialist (examiner) extensively detailed the Veteran's in- and post-service medical history, including hospitalizations, treatments and test results, and his account of in-service HIV exposure.  Based on the evidence of record and relevant medical expertise, the examiner opined that the HIV diagnosis was more likely related to the Veteran's "lifestyle after separation from service."  With respect to his account of contracting HIV from an unprotected sexual encounter in service, the examiner specifically stated: 

[P]atients may present with Acute HIV syndrome within a few days to a few weeks and then go into a "Latent period" which may last up [ ] to 10 years before they present with AIDS.  But if they get tested for HIV during the latent period [the] HIV screening tests would positive.

So if [the Veteran] acquired HIV before his [July] 1989 separation then his self reported test done in 2000 for HIV should have been Positive (sic).

Ultimately, the examiner highlighted the Veteran's competent report of testing negative for HIV, during a September 2000 VA treatment, his post-service history of substance abuse and unprotected sexual encounters, and the absence of positive HIV test results until 2002, finding these factors highly probative and indicative of the Veteran not having contracted HIV in service.  

	Analysis

After careful consideration of the evidence of record, the Board finds that the criteria to establish service connection for HIV have not been met.

The Veteran reports contracting HIV from an in-service unprotected sexual encounter, but is not competent to provide such a medical diagnosis, much less provide a probative medical opinion relating his post-service diagnosis of HIV to any such event.  Particularly, to the extent he purports to provide any such diagnosis or opinion it is not based on sufficient facts and data, application of reliable principles and methods, and reliable application of principles and methods to the present facts.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008); Jandreau, 492 F.3d at 1376-77.  Accordingly, to the extent he purports to provide an etiological opinion or medical diagnosis, the Veteran's statements are not competent and are of no probative value.  See 38 C.F.R. § 3.159(a); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).

Further, service treatment records are negative for any positive HIV test result and the Veteran provided a competent and highly probative account of testing negative for the condition at an unrelated September 2000 VA treatment.  The evidence of record also does not reflect, nor does he contend, HIV-related symptomatology had its onset in service or was present continuously since separation.  In fact, the record on appeal shows that a September 2002 VA treatment record reflects the first documentation of the Veteran having a diagnosis of HIV, approximately 13 years after separation (1989-2002), and the Veteran does not contend otherwise.  Accordingly, the Board finds the most probative evidence of record indicates that HIV was not diagnosed in service or for many years thereafter, and related symptoms were not present in service or continually since separation.  See Buchanan, supra. ("[T]he Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc."); see also Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (elucidating that VA must consider lay evidence, but may give it whatever weight it concludes the evidence is entitled to); Jandreau, 492 F.3d at 1376-77 (stating "[w]hether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board").  

Although the record does not document any HIV diagnosis for approximately 13 years after separation, service connection may be granted if the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).  Thus, if there is a casual connection between the current condition and service, the claim may be established.  See ZN v. Brown, 6 Vet. App. 183 (1994) (in addressing service connection for HIV, VA must consider not only in-service diagnosis of HIV, but also whether there was evidence of HIV exposure in service). 

In any service connection claim medical evidence and opinions provide highly probative evidence in establishing the claim.  Significantly, in the present circumstance, the only medical opinions addressing the determinative question weigh against the claim.  The August 2012 VHA examiner's opinion is based on a thorough review of the evidence of record, including acceptance of the Veteran's competent account of an in-service unprotected sexual encounter(s), and provides a cogent and well reasoned medical opinion that the Veteran's diagnosed HIV is more likely related to post-service risk factors (e.g., substance abuse and unprotected sexual encounters) and was not clinically present in service nor is it related to military service, including unprotected sexual encounters.  Moreover, the reasoning provided by the examiner reflects reliance on relevant medical expertise, the relevant medical evidence of record and acceptance of the Veteran's competent account of in- and post-service risk factors, including any in-service unprotected sexual encounter(s) and report of HIV testing history.  Thus, the Board finds this opinion to be highly probative evidence, tending to weigh against the Veteran's claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion...must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

Additionally, the June 2011 VA examination opinion also provides probative evidence indicating HIV was not incurred in or related to military service.  The opinion was rendered by a medical professional who has expertise to opine on the matter at issue in this case.  In addition, the examiner addressed and accepted the Veteran's contentions and considered his risk factor history in detail, including in-service unprotected sexual encounter(s).  The examiner's opinion was also informed by a review of the claims folder, including the pertinent evidence therein such as in- and post-service laboratory testing.  In light of these factors, the Board finds the June 2011 VA examiner's opinion, weighing against the claim, offered a logical rationale in support of the provided assessment and is highly probative evidence against the service connection claim.  Id.  

In sum, the most probative evidence of record demonstrates that HIV was not present during the Veteran's active military service or for many years thereafter.  The most probative evidence of record, medical and lay, further establishes that diagnosed HIV is not causally related to military service or any incident therein, including any unprotected sexual encounter(s).  Thus, the preponderance of the evidence is against the Veteran's service connection claim and the appeal is denied.   


ORDER

Service connection for HIV is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


